Case 1:21-cv-00587-JRS-MPB Document 1-1 Filed 03/11/21 Page 1 of 12 PageID #: 6




       Sandra Storm v. GMRT, Inc. d/b/a Olive Garden
               Marion County Superior Court
            Cause No. 49D03-2102-CT-004687




                              EXHIBIT 1

                   STATE COURT RECORD
i/ II/U(                                           summary
               Case 1:21-cv-00587-JRS-MPB Document 1-1     iviyase
                                                        Filed  03/11/21 Page 2 of 12 PageID #: 7
                                                                                            -




                        This is not the official court record. Official records of court proceedings may only be obtained directly from
                        the court maintaining a particular record.


     Sandra Storm v. GMRI, Inc
      Case Number                                         49D03-2102-CT-004687

      Court                                               Marion Superior Court 3

      Type                                                CT - CivilTort

      Filed                                               02/10/2021

      Status                                              02/10/2021    ,   Pending (active)


     Parties to the Case
     Defendant GMRI, Inc.
          Attorney.
          Ryan Joseph Sterling
          #3421249, Retained

          REMINGER CO., L.P.A.
          College Park Plaza
          8909 Purdue Road, Suite 200
          Indianapolis, IN 46268
          317-663-8570(W)


     Plaintiff               Storm, Sandra
          Attorney.
          Keith Gerald Blazek
          #2079749, Retained

          7550 S Meridian ST
          STE C-i
          Indianapolis, IN 46217
          317-881-2700(W)



    Chronological Case Summary
      02/10/2021             Case Opened as a New Filing

      02/10/2021                   Complaint/Equivalent Pleading Filed
                             Complaint for Damages

                             Filed By:                    Storm, Sandra
                             File Stamp:                  02/10/2021

      02/10/2021                   Appearance Filed
                             Appearance of Keith Blazek

                             For Party:                   GMRI, Inc.
                             File Stamp:                  02/10/2021

      02/10/2021                   Subpoena/Summons Filed
                             Summons to GMRI

                             Filed By:                    Storm, Sandra
                             File Stamp:                  02/10/2021

hffr,c//r,, hue'   r- irte   i,,                             I91r,71u,Mhe'9\/I IhfIhuIIkf       \/CkA1dft                       hAl lYMPhI hm\/1   1/9
                                                    b ummary IvIyL.ase
 J/ I IfZUL I
                Case 1:21-cv-00587-JRS-MPB Document 1-1   Filed 03/11/21 Page 3 of 12 PageID #: 8     -




       03/11/2021                 Appearance Filed
                             Appearance for Defendant GMRI, Inc. d/b/a Olive Garden

                             For Party:                       GM RI, Inc.
                             File Stamp:                      03/11/2021


     Financial Information
     *   Financial Balances reflected are current representations of transactions processed by the Clerk's Office. Please note that any
         balance due does not reflect interest that has accrued             -   if applicable   -   since the last payment. For questions/concerns regarding
         balances shown, please contact the Clerk's Office,

     Storm, Sandra
     Plaintiff

     Balance Due (as of 03/11/2021)
     0.00

     Charge Summary
       Desiptio                                                                                                         I1ct_.                     Jayment
       Court Costs and Filing Fees                                                                  157,00                  10.00                     157.00

     Transaction Summary
       Date                         Description                                                 JAmount
      02/10/2021                   I Transaction Assessment                                         157.00
      02/10/2021                    Electronic Payment                                              (157.00)



                           This is not the official court record. Official records of court proceedings may only be obtained directly from
                           the court maintaining a particular record.




h$tr//,,i,hIi,- ,'r,iirf    ir,                                  I91ir,71kN1hr.9\/I IhfIhjIIkf        P\frlr,AAdfl Ir,U\irr,1T7rrWrhYPCId\A!ktCr,\R,oI I Lii IYI',IRh1hm\/1   9/9
Case 1:21-cv-00587-JRS-MPB Document 1-1 Filed 03/11/21 Page 4 of 12 PageID #: 9
                           49D03-21 02-CT-004687                       Filed: 2/10120213:06 P
                                                                                                         Cler
                                      Marion Superior Court 3                           Marion County, Indian




STATE OF INDIANA )                          MARION COUNTY COURT
                 )ss:
COUNTY OF MARION )                          CAUSE NO.

SANDRA STORM,

       Plaintiff,

       V.


GMRI, INC. dibla
OLIVE GARDEN,

       Defendant.

                               COMPLAINT FOR DAMAGES


       COMES NOW the plaintiff, SANDRA STORM, by counsel, and for her Complaint
against the defendant, GMRl, INC. d/b/a OLIVE GARDEN (hereinafter "Olive Garden"),

alleges and states:

                                           COUNT I

      1.       That at all times relevant to this complaint, the plaintiff, SANDRA STORM was

               a resident of Beech Grove Marion County, Indiana.

      2.       That at all times relevant to this Complaint, the defendant, OLIVE GARDEN

               was a foreign corporation doing business within Indianapolis, Indiana with its

               principal place of business of 1000 Darden Center Dr., Corporate Tax Dept.,

               Orlando, FL 32837. The defendant, OLIVE GARDEN owned and operated a

              restaurant located at 8155 E. Washington St., Indianapolis, Indiana and was

              doing business as OLIVE GARDEN.

      3.      That on or about February 13, 2019, the plaintiff, SANDRA STORM, was an

              invitee and was properly present upon the said property of the defendant and

              was injured when she tripped and fell due to a rug or carpet that was not

              properly attached on the floor of the premises.
                                                                                    Page 1 of
Case 1:21-cv-00587-JRS-MPB Document 1-1 Filed 03/11/21 Page 5 of 12 PageID #: 10




        4.     That the defendant, OLIVE GARDEN owed a duty to the plaintiff, SANDRA

               STORM in each of the following nonexclusive list of particulars:

                   a. To properly maintain its premise

                   b. To provide proper safety equipment and to maintain same.

                   c. To warn of latent defects.

        5.     That defendant, OLIVE GARDEN breached all its said duties owed to the

               plaintiff; and further, that each said breach constitutes negligence.

        6.     That as a proximate result of the defendant's negligence, the plaintiff,

               SANDRA STORM was physically injured and damaged, has endured physical
               pain, suffering and mental anguish; will endure physical pain, suffering and

               mental anguish in the future, has been prevented from attending to her usual

               activities; has incurred expenses for medical care; will incur additional medical

               expenses in the future; was permanently injured and incurred property

               damage.

        WHEREFORE, the plaintiff, SANDRA STORM, by counsel, prays for a judgment

 against the defendant, GMRI, INC. d/b/a OLIVE GARDEN in a sum sufficient to

 compensate her for her injuries and damages, for the costs of this action, and for all other

 relief just and proper in the premises.
                                            Respectfully submitted,

                                            CRAVEN HOOVER BLAZEK, P.C.


                                           tg
                                            Keith G. Slazek, #20797-49
                                            Attorney for Plaintiff
                                            7550 South Meridian Street, Suite C-i
                                            Indianapolis, Indiana 46217
                                            Phone: (317)881-2700 Fax: (317)885-4884



                                                                                       Page 2 of 2
Case 1:21-cv-00587-JRS-MPB Document 1-1 Filed 03/11/21 Page 6 of 12 PageID #: 11
                           49D03-21 02-CT-004687                        Filed: 2110/20213:06 P
                                                                                           Clerl
                                       Marion Superior Court 3                          Marion County, Indian




 STATE OF INDIANA )                          MARION COUNTY COURT
                  )ss:
 COUNTY OF MARION )                          CAUSE NO.

 SANDRA STORM,                )
                              )
        Plaintiff,            )
                              )
        V.                    )
                              )
 GMRI, INC. dibla             )
 OLIVE GARDEN,                )
                              )
 Defendant.                   )

                     TRIAL RULE 3.1 and E-FILING APPEARANCE

        COME NOW the Plaintiff, by counsel, for his Trial Rule 3.1 Appearance, and shows

 the Court as follows:

       1.    Name, address and telephone number of the initiating party or parties to the
 proceeding:
             Name: Sandra Storm

      2.     Name, address, attorney number, telephone number, FAX number, and
 computer address of any attorney representing the initiating party, as applicable:

                              Keith G. Blazek
                              CRAVEN, HOOVER & BLAZEK, P.C.
                              7550 South Meridian Street, Ste.C-1
                              Indianapolis, Indiana 46217
                              Attorney Number: 20797-49
                              Telephone Number: (317) 881-2700
                              Fax Number:          (317) 885-4884
                              Computer Address: kblazektchblawfirm.com

             (a) The undersigned certifies that the contact information listed on the Indiana
                 Supreme Court Roll of Attorneys is current and accurate as of the date the
                 appearance is filed;
             (b) The undersigned acknowledges that orders, opinions, and notices, and all
                 documents served under Trial Rule 86(G) will be sent to the attorney at the
                 email address(es) on the Roll of Attorneys regardless of other contact
                 information supplied by the attorney; and



                                                                                  Page 1of3
Case 1:21-cv-00587-JRS-MPB Document 1-1 Filed 03/11/21 Page 7 of 12 PageID #: 12




           (c) The undersigned acknowledges that each attorney listed on the
               appearance is solely responsible for keeping his/her Roll of Attorneys
               contact information accurate per Ind. Admis. Disc. R. 2(A).


      3.      The case tve of the proceeding [Administrative Rule 8(B)(3)1:
                           CIVIL TORT

      4.      This case involves child support issues. Yes       No     X


        5.     This case involves a protection from abuse order, a workplace violence
restraining order, or a no contact order. Yes
                         -                         No X


      6.      This case involves a petition for involuntary commitment. Yes   No X

      7.      There are related cases: Yes       No X-

      8.     Additional information required by local rule: Not applicable

      9.     There are other party members: Yes          No .   X_

      10. This form has been served on all other parties and Certificate of Service is
attached: Yes—X—No




                                         Respectfully Submitted,

                                         CRAVEN, HOOVER & BLAZEK, P.C.



                                                     42
                                         Keith G. B azek # 20797-49
                                         Attorney for Plaintiff
                                         7550 South Meridian Street, Suite C-I
                                         Indianapolis, Indiana 46217
                                         Phone: (317)881-2700 Fax: (317)8854884
                                         kblazek@chblawfirm.com




                                                                              Page 2 of 3
Case 1:21-cv-00587-JRS-MPB Document 1-1 Filed 03/11/21 Page 8 of 12 PageID #: 13




                           CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a copy of the foregoing Trial Rule 3.1

 Appearance was delivered for service upon the defendant, at the same time and in the same

 manner as the Complaint and Summons in this action was served upon said defendant.

                                          CRAVEN, HOOVER & BLAZEK, P.C.




                                         Keith G. Blazek
                                         Attorney for Plaintiff




                                                                               Page 3 of 3
Case 1:21-cv-00587-JRS-MPB Document 1-1 Filed 03/11/21 Page 9 of 12 PageID #: 14
                                         49D03-2102-CT-004687                                        Filed: 2/10
                                                                                                              c
                                            Marion Superior Court 3                                  Marion Coun




STATE OF INDIANA                  )               MARION COUNTY COURT
                                  )SS:
 COUNTY OF MARION )                               CAUSE NO.

SANDRA STORM,

         Plaintiff,

         V.

GMRI, INC. d/b/a
OLIVE GARDEN,

         Defendant.
                                                SUMMONS

 TO DEFENDANT:             GMRI, INC. d/b/a OLIVE GARDEN do REGISTERED AGENT
                           CORPORATE CREATIONS NETWORK, INC.
                           8520 ALLISON POINTE BOULEVARD, SUITE 220
                           INDIANAPOLIS, IN 46250

    1. You are hereby notified that you have been sued by the persons named as plaintiff and in the
       Court indicated above located at 200 E. Washington St., Indianapolis, IN 46204.

    2. The nature of the suit against you is stated in the complaint which is attached to this Summons. It
       also states the relief sought or the demand made against you by the plaintiffs.

    3.    An answer or other appropriate response in writing to the complaint must be filed either by you or
         your attorney within twenty (20) days, commencing the day after you receive this Summons, (or
         twenty-three (23) days if this Summons was received by mail), or a judgment by default may be
         rendered against you for the relief demanded by plaintiffs.



           /   1   0/2021
                                                             Lyh(          C(
Dated 2                                                                                               Seal)
                                                          Clerk, Marion Circuit/Superior Court


The following manner of service of summons is hereby designated: Registered or certified mail.


                                                          Keith G. Blazek (#20797-49)
                                                          CRAVEN HOOVER BLAZEK, P.C.
                                                          Attorney for Plaintiff
                                                          7550 S. Meridian Street, Ste. C
                                                          Indianapolis, Indiana 46217
                                                          Phone: (317)881-2700/Fax: (317)885-4884


                                                                                                          1.
Case 1:21-cv-00587-JRS-MPB Document 1-1 Filed 03/11/21 Page 10 of 12 PageID #: 15
                                                                                            Filed: 3/11/2021 11:28 All
                                                                                                                 CIer
                                                                                              Marion County, Indian




 STATE OF INDIANA              )              MARION COUNTY SUPERIOR COURT
                               ) SS:
 COUNTY OF MARION              )              CAUSE NO. 49D03-2102-CT-004687

 SANDRA STORM

                Plaintiff,

 VS.

 GMRI, INC. d/b/a
 OLIVE GARDEN,

                Defendant.

                E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE


 This Appearance Form must be filed on behalf of every party in a civil case.

 1.     The party on whose behalf this form is being filed is:
        Initiating ____
                             Responding X           Intervening   ____
                                                                         ; and
       the undersigned attorney and all attorneys listed on this form now appear in this case for
       the following parties:
       Name of party           GMRL INC. d/b/a OLIVE GARDEN
 2.    Attorney information for service as required by Trial Rule 5(B)(2)

       Name:          Ryan J. Sterling               Atty Number: 34212-49
       Address:       Reminger Co., LPA, College Park Plaza, 8909 Purdue Road
                      Suite 200. Indiananolis. Indiana 46268

       Phone:         (317) 663-8570
       Fax:           (317) 228-0943
       Email Address: rster1in()reminer.com

       IMPORTANT: Each attorney specified on this appearance:
       (a)        certifies that the contact information listed for him/her on the Indiana Supreme
                  Court Roll of Attorneys is current and accurate as of the date of this
                  Appearance;
       (b)        acknowledges that all orders, opinions, and notices from the court in this
                  matter that are served under Trial Rule 86(G) will be sent to the attorney at
                  the email address(es) specified by the attorney on the Roll of Attorneys



                                                 1
Case 1:21-cv-00587-JRS-MPB Document 1-1 Filed 03/11/21 Page 11 of 12 PageID #: 16




                 regardless of the contact information listed above for the attorney; and
         (c)     understands that he/she is solely responsible for keeping his/her Roll of
                 Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                 2(A).
         Attorneys can review and update their Roll of Attorneys contact information on the
         Courts Portal at http://portal.courts.in.gov.

 3.      This is a       CT          case type as defined in administrative Rule 8(B)(3).

 4.      This case involves child support issues. Yes  ____
                                                           No X (Ifyes, supply social
         security numbers for all family members on a separately attached document filed as
         confidential information on light green paper. Use Form TCM-TR3. 1-4)

 5.      This case involves a protection from abuse order, a workplace violence restraining order,
         or a no contact order. Yes
                 -                           No X (If Yes, the initiating party must provide an
         address for the purpose of legal service but that address should not be one that exposes
         the whereabouts of a petitioner) The party shall use the following address for purposes
         of legal service:
                         Attorney's address
                         The Attorney General Confidentiality program address
                           (contact the Attorney General at 1-800-321-1907 or e-mail address is
                           confidential@atg.in.gov).
                         Another address (provide)
      This case involves a petition for involuntary commitment. YesNoX

 6.      If Yes above, provide the following regarding the individual subject to the petition for
         involuntary commitment:
         a.      Name of the individual subject to the petition for involuntary commitment if it is
                 not already provided in #1 above:
         b.      State of Residence of person subject to petition:
         C.      At least one of the following pieces of identifying information:
                 (i)     Date of Birth
                 (ii)    Driver's License Number
                         State where issued                   Expiration date
                 (iii)   State ID number
                         State where issued                   Expiration date
                (iv)     FBI number
                (v)      Indiana Department of Corrections Number
                (vi)     Social Security Number is available and is being provided in an attached
                         confidential document Yes         No X

 VA      There are related cases: Yes      No X        (Ifyes, list on continuation page)

         Additional information required by local rule:

         There are other party members: Yes           No      (Ifyes, list on continuation page)




                                                  2
Case 1:21-cv-00587-JRS-MPB Document 1-1 Filed 03/11/21 Page 12 of 12 PageID #: 17




 10.     This form has been served on all other parties and Certificate of Service is attached:
         Yes X No


                                                 Respectfully submitted,


                                                    /s/ Ryan I Sterling
                                                Ryan J. Sterling (34212-49)
                                                REMINGER CO., LPA
                                                College Park Plaza
                                                8909 Purdue Road
                                                Suite 200
                                                Indianapolis, IN 46268
                                                T: 317-663-8570
                                                F: 317-228-0943
                                                rsterling@reminger. corn
                                                Attorney for Defendant,
                                                GMRI, Inc. d/b/a Olive Garden



                                   CERTIFICATE OF SERVICE

         I certify that on this    11th       day of March, 2021, a copy of the foregoing document
 was filed using the Court's Electronic Filing System. Notice of this filing will be sent to all parties
 by operation of the Court's Electronic Filing System. Parties may access this filing through the
 Court's Electronic Filing System.

 Keith G. Blazek
 CRAVEN HOOVER BLAZEK, P.C.
 7550 South Meridian Street
 Suite C-i
 Indianapolis, IN 46217
 Counsel for Plaintiff



                                                   /s/ Ryan J. Sterling
                                                Ryan J. Sterling (34212-49)
                                                REMINGER CO., LPA
